Citation Nr: 0211441	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 1996, for a grant of service connection for left thoracic 
radiculopathy.

2.  Entitlement to service connection for residuals of 
multiple injuries sustained as a result of a September 1998 
motor vehicle accident, to include injuries to the right leg, 
left foot and toes, left arm and elbow.

[The issues of entitlement to an initial rating in excess of 
20 percent for left thoracic radiculopathy, entitlement to a 
total rating based upon individual unemployability (TDIU), as 
well as the issues of entitlement to service connection for 
glaucoma, prostate cancer, colon cancer, asthma, residuals of 
a stroke, hypertension, heart disease, sleep apnea, diabetes 
mellitus, emphysema/bronchitis, bronchiectasis, circulatory 
disorder of the legs, and impotence, claimed as due to 
nicotine dependence, will be the subject of a later 
decision.]




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to November 
1954.  Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in February 1998 and February 
2001, and transcripts of both hearings are of record.

By an August 1999 decision, the Board denied the veteran's 
claims of service connection for multiple disabilities based 
upon nicotine dependence.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Thereafter, by a December 2000 Order, the Court 
vacated the Board's decision, and remanded the case for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002)).  
Two days after issuance of this Order, the veteran, through 
his then representative, filed a Response to the Secretary's 
Motion, asserting that the veteran was entitled to a remand 
notwithstanding the recent enactment of VCAA.  In February 
2001, the Court considered this a motion to recall mandate 
and judgment, and gave the veteran 30 days to respond.  On 
April 30, 2001, the Court ordered that the December 2000 
mandate was recalled and the December 2000 Order revoked.  
The Court ordered that the Board's decision as to the 13 
claims based on nicotine dependence was vacated and remanded 
to the Board.  

In March 2002, the Board remanded the veteran's left thoracic 
radiculopathy claim for the RO to promulgate a Statement of 
the Case (SOC) with respect to this issue.  The Board was 
subsequently informed that an SOC had already been 
promulgated in January 2001, but was not part of the evidence 
assembled for the Board's review at that time.  The records 
pertinent to this claim are now before the Board, and reflect 
that the veteran has perfected his appeal for an earlier 
effective date by filing a timely Substantive Appeal.  
Accordingly, the Board concludes that the March 2002 remand 
directives have been completed, and that a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

As mentioned in the March 2002 remand, the Board has 
determined that additional development is necessary for a 
full and fair disposition regarding the merits of the 
multiple claims for service connection based on nicotine 
dependence.  The Board also finds that further development is 
necessary regarding the issues of entitlement to an initial 
rating in excess of 20 percent for left thoracic 
radiculopathy, and entitlement to a TDIU.  Accordingly, the 
Board is undertaking additional development on these issues 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

As an additional matter, the Board notes that the veteran had 
requested a personal hearing before a Member of the Board in 
Washington, D.C., and that such a hearing was scheduled for 
September 2002.  However, the veteran withdrew his hearing 
request in July 2002.  38 C.F.R. § 20.702(e) (2001).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  No written communication is on file prior to February 14, 
1996, by which the veteran indicated his belief that he was 
entitled to service connection for a left-sided pain and/or 
his intention to file a claim for such benefits.

3.  The veteran sustained multiple injuries in September 1998 
after being struck by a motor vehicle while crossing a 
street.

4.  The medical records reflect that the veteran has 
experienced left-sided pain due to his service-connected left 
thoracic radiculopathy, to include flare-ups thereof, over a 
period of several years.

5.  The veteran has contended that he was experiencing a 
flare-up of left-sided pain when the accident occurred, and 
due to this pain he was unable to get out of the way of the 
oncoming vehicle which struck him.

6.  Nothing in the evidence contemporaneous to the September 
1998 motor vehicle accident, to include the veteran's 
subsequent hospital records and the police report of the 
accident, reflects that the veteran was experiencing a flare-
up of left-sided pain when the accident occurred.
CONCLUSIONS OF LAW

1.  An effective date earlier than February 14, 1996, for a 
grant of service connection for left thoracic radiculopathy 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).

2.  Service connection is not warranted for residuals of 
multiple injuries sustained as a result of a September 1998 
motor vehicle accident, to include injuries to the right leg, 
left foot and toes, left arm and elbow.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate both his earlier effective 
date claim and his motor vehicle accident claim, by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning the assignment of effective 
dates for grants of service connection by the January 2001 
SOC on this issue.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
the assignment of effective dates for grants of service 
connection.  Further, the RO sent correspondence to the 
veteran in May 2001 which addressed the VCAA.  Although this 
correspondence primarily addressed his claim of service 
connection for multiple injuries due to the September 1998 
motor vehicle accident, it did address VA's enhanced duty to 
assist and notify.  In pertinent part, it addressed VA's duty 
to request pertinent evidence identified by the veteran, but 
that the ultimate responsibility to submit this evidence was 
on the veteran, and that the veteran had a duty to identify 
pertinent evidence.  As these are the general obligations of 
the VCAA regarding the respective duties of VA and the 
veteran to obtain evidence, the Board finds that the veteran 
has been notified thereof.  Moreover, it does not appear that 
the veteran has identified any pertinent evidence that is not 
of record regarding either the earlier effective date claim, 
or the motor vehicle accident claim.  The Board also notes 
that the veteran was informed of the evidence necessary to 
substantiate his motor vehicle accident claim by various 
documents, including the February 2001 rating decision, the 
May 2001 correspondence which addressed the VCAA, and the 
September 2001 SOC.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, including the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

The Board also notes that, for the reasons stated below, it 
has determined the law and not the facts is dispositive of 
the earlier effective date claim.  As such, there does not 
appear to be any reasonable possibility that any additional 
assistance would aid in substantiating this claim.  See § 3 
of the VCAA (codified at 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001)).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted with respect to 
this issue.

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions, the statement of the 
case, and the Supplemental Statements of the Case noted above 
have kept him apprised of what he must show to prevail in his 
claim and of what evidence the RO has received.  The 
communications have provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the case will be 
decided based on the current evidence of record, which the 
Board finds to be complete.  


I.  Earlier Effective Date

Background.  The veteran has contended in various statements, 
and at his February 2001 personal hearing, that he is 
entitled to an effective date earlier than February 14, 1996, 
for the grant of service connection for left thoracic 
radiculopathy.  He asserts, in essence, that he initiated his 
claim for this disability in the 1950s, shortly after his 
separation from service, and that the grant of service 
connection should be retroactive to that period.  He 
maintains that he claimed service connection for both a back 
injury, and left-sided pain as a separate condition, in the 
1950s.  Moreover, he has contended that documents pertinent 
to his claim from the 1950s were apparently lost, and are not 
part of his claims folder.  For example, it was noted that 
there was no application for compensation on file from the 
1950s regarding his original back injury claim, but that VA 
had to have received such a document, otherwise they would 
not have adjudicated this claim, as shown by the 
correspondence he was sent in April 1955.  In addition, he 
testified that he had a VA medical examination in the 1950s, 
but that no such examination is on file.

The evidence on file includes correspondence sent to the 
veteran in April 1955 regarding a claim of service connection 
for a back injury in Korea in 1954.  This correspondence 
informed the veteran, in part, that before his claim could 
receive further consideration, he had to submit evidence that 
the condition was actually incurred in or aggravated by his 
military service and that it still existed.  Further, the 
veteran was requested to respond to this correspondence 
within 60 days.  No response appears to have been received 
regarding this correspondence, and no additional adjudication 
appears to have been conducted at that time.

Also on file is a VA Form 10-2731, Request for Administrative 
and Adjudicative Action, apparently completed in June 1955, 
which indicates that the veteran made a claim of service 
connection for a back injury that occurred in September 1954 
while in Korea.  This document indicates that the veteran 
initiated this claim in February 1955.  Further, it was noted 
that the veteran did not respond to the April 1955 
correspondence.

In June 1993, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he 
indicated that he sustained a back injury while in Korea in 
1952 when he was thrown from a jeep after hitting a land 
mine.  Medical records were subsequently obtained that were 
dated from 1992 to 1993, and note complaints of back pain on 
various occasions.  In addition, records dated May 10, 1992, 
note complaints of left abdominal pain, with tingling down 
the right and left arm, and groin.  Subsequent records from 
September 22, 1992, note complaints of left lateral abdominal 
pain with radiation into the left lower back.  Records dated 
October 13, 1992, also note complaints of pain on the left 
rib cage radiating into the left side of the back/left upper 
quadrant.  Thereafter, records apparently dated November 3, 
1992, note that he complained of left upper quadrant pain 
which radiated into the left side of the back, and which he 
indicated had been "present since trauma in Korea."  
Records dated December 8, 1992, also note complaints of left 
upper quadrant pain that radiated into the back.

The veteran also underwent a VA medical examination in August 
1993.  At this examination, he reported, among other things, 
that while stationed in Korea the jeep he was riding in 
overturned following a mine explosion, for which he sustained 
a low back injury.  He reported that he had experienced 
chronic pain since that injury.  Diagnoses following 
examination included degenerative disease of spine.  No 
mention appears to have been made of left-sided pain as a 
separate condition from the back injury.

Service connection was subsequently denied for residuals of a 
back injury by a December 1993 rating decision.  The veteran 
was informed of this decision by correspondence dated in that 
same month.  Further, this correspondence noted that a VA 
Form 4107 was enclosed which explained the veteran's 
procedural and appeal rights.  The veteran did not appeal the 
December 1993 rating decision.

Following the December 1993 rating decision, the record 
reflects that the next communication from the veteran was a 
statement received by the RO on February 14, 1996.  In this 
statement, the veteran claimed service connection for various 
medical conditions due to tobacco use.  Moreover, he stated 
that he injured his left side during service, and believed 
that he had already been granted service connection for this 
injury.  He requested that he be assigned a compensable 
rating for this disability.

Service connection was subsequently denied for residuals of 
an injury involving the left side by a May 1996 rating 
decision.  The veteran appealed this decision to the Board.  
Service connection was ultimately granted for left thoracic 
radiculopathy by an October 2000 Board decision.  Thereafter, 
in a November 2000 rating decision, the RO assigned an 
initial rating of 10 percent pursuant to Diagnostic Code 
8799-8719, effective February 14, 1996.  The veteran appealed 
this decision, contending that a higher rating and an earlier 
effective date was warranted.  By a February 2001 
Supplemental Statement of the Case, the RO increased the 
initial rating to 20 percent pursuant to Diagnostic Code 
8599-8519, effective February 14, 1996.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
February 14, 1996, for a grant of service connection for left 
thoracic radiculopathy.

The veteran has contended that he filed a claim of service 
connection for left-sided pain in the 1950s, at the same time 
he filed his initial claim of service connection for 
residuals of a back injury.  The Board acknowledges that the 
evidence on file does not appear to include the original 
claim of service connection for the back injury which was 
addressed by the April 1955 correspondence.  As such, it is 
possible that documents from this period may have been lost.  
Nevertheless, this does not change the fact that nothing in 
the documents assembled for the Board's review indicates that 
the veteran requested service connection for left-sided pain 
as a separate condition from the back injury during the 
1950s.  Without any medical or other corroborative evidence, 
there is no basis to award an effective date to that period.  
See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.).

With respect to the veteran's attempt to reopen his back 
injury claim in June 1993, the Board notes that the veteran 
made no reference in his Application for Compensation that he 
was also seeking service connection for left-sided pain as a 
separate disability from the low back.  Granted, the 
outpatient treatment records that were obtained in 
conjunction with that claim included findings of left-sided 
chest wall pain, and that the veteran gave a history of such 
pain since service.  Nevertheless, neither these medical 
records, nor any of the other documents on file at the time 
of the December 1993 rating decision, reflects that the 
veteran indicated an intent to apply for service connection 
for left-sided pain as a separate condition from the back 
injury claim.  Thus, no formal or informal claim was made for 
a claim of service connection for left-sided pain in 1993.  
See Rodriguez, supra.  

The Board also notes that the provisions of 38 C.F.R. § 3.157 
are not applicable in the instant case regarding the 
outpatient treatment records on file at the time of the 
December 1993 rating decision.  Although these records do 
note treatment for left-sided chest wall pain, the provisions 
of 38 C.F.R. § 3.157 are only applicable in regard to claims 
for increased rating or to reopen previously denied claims.  
As such, it does not apply in circumstances, such as here, 
where a claimant is seeking an original grant of service 
connection for a medical disability.  In support of this 
conclusion, the Board notes that the Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993).  The medical evidence in question in Crawford was a 
VA medical report.  Although the veteran has contended that 
he filed a prior claim for left-sided pain that had been 
lost, nothing in the record reflects that such a claim was 
ever previously disallowed.  Thus, there was no claim to 
reopen.

A thorough review of the evidence on file reflects that the 
first written communication received from the veteran in 
which he indicated that he was seeking entitlement to service 
connection for a disability manifested by left-side pain was 
the statement received February 14, 1996.  As this claim was 
clearly after his first post-service year, his grant of 
service connection can be no earlier than the date of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, he is 
not entitled to an effective date earlier than February 14, 
1996, for a grant of service connection for his left thoracic 
radiculopathy.

As an additional matter, the Board notes that even if the 
veteran's claim of service connection for left-sided pain was 
part of his previous claim of service connection for 
residuals of a back injury, he would still not be entitled to 
an earlier effective date.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).  Here, the record 
reflects that the initial back injury claim was 
administratively disallowed in June 1955, and that his 
subsequent claim was denied by the December 1993 rating 
decision.  The veteran was informed of the December 1993 
rating decision, including his right to appeal, and he did 
not appeal.  Thus, this decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103; see also Butler v. Principi, 
244 F. 3d 1337 (Fed Cir. 2001).  Consequently, a subsequent 
grant of service connection could be no earlier than the 
application to reopen.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  In the instant case, the next written communication 
received from the veteran following the December 1993 rating 
decision was the February 14, 1996, statement.  Therefore, he 
would still not be entitled to an effective date earlier than 
the date of this claim for his grant of service connection.

For the reasons stated above, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than February 14, 1996, for his grant of service connection 
for a left thoracic radiculopathy.  Therefore, his claim must 
be denied as a matter of law.  See Sabonis, supra.  As the 
law is dispositive of the instant case, the benefit of the 
doubt rule is not for application. 

II.  Residuals of Motor Vehicle Accident

Background.  The record reflects that the veteran sustained 
multiple injuries in September 1998 after being struck by a 
motor vehicle while crossing the street.  He has contended in 
various statements that he sustained these injuries secondary 
to his service-connected left thoracic radiculopathy.  In 
essence, he maintains that he was experiencing a flare-up of 
pain due to this disability when the accident occurred, and 
due to this pain he was unable to get out of the way of the 
oncoming vehicle which ultimately struck him.

Records dated in September 1998, prior to the accident, note 
that the veteran complained of increasing frequency of left-
sided chest pain, but that Nitroglycerin always relieved it.  
However, less and less activity would bring it on, and the 
veteran was noted to be fairly frustrated with it.

The medical evidence on file reflects that the veteran was 
hospitalized from September to October 1998, following the 
motor vehicle accident.  Discharge diagnoses included status-
post motor vehicle accident crush injury; status-post left 
olecranon fracture; status-post radial head fracture; status-
post lateral column humerus fracture; and status-post 
compartment syndrome of the right foot/leg.  Further, these 
records state that the veteran was hit by a truck while 
trying to cross the street; that he was hit directly by the 
truck and knocked down, fracturing his left elbow; that the 
truck also ran over his foot, and that the tire was actually 
sitting on his foot after the accident and was probably there 
for a few seconds; and that he did not have any significant 
unconsciousness/loss of consciousness.  It was also noted 
that his medical history included chronic left chest wall 
pain following an accident he had in the military, and that 
Nitroglycerine seemed to help this pain when it was set off.  
However, nothing in these hospitalization records indicates 
that the veteran was experiencing an attack of this left-
sided pain when the accident occurred.

A September 1998 police report of the veteran's accident 
noted that the driver of the vehicle which struck the veteran 
reported that he was approaching US 40, southbound on Noble 
Street, when he observed the veteran cross Noble Street.  The 
driver also stated that the veteran was on the north side of 
US 40 eastbound.  Further, the driver stated that he stopped 
at the stop sign, looked left and then right before 
attempting a left turn onto US 40; that when he began to 
enter the eastbound lane of US 40 he then observed the 
veteran standing at the double yellow line; that he did not 
observe the veteran enter onto US 40; and that he did not see 
the veteran in time to avoid hitting him.  A witness to the 
accident reported that he was behind the driver's vehicle; 
that the veteran was standing in the roadway, on the double 
yellow line, facing south but looking east; that when the 
vehicle made the left turn it impacted with the veteran; and 
that the vehicle stopped immediately.  Moreover, it was noted 
that the veteran reported that he heard the vehicle, but did 
not observe it.  

In a May 2002 statement, the veteran's representative 
contended, in part, that the police report supported a 
finding that the veteran was experiencing an acute attack of 
left-sided pain at the time of the September 1998 accident.  
The representative contended, in essence, that there was no 
other reason for the veteran to stop in the middle the street 
unless he was having such a flare-up of pain.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of 
multiple injuries sustained as a result of a September 1998 
motor vehicle accident, to include injuries to the right leg, 
left foot and toes, left arm and elbow.

The record clearly shows that the veteran sustained multiple 
injuries in September 1998 due to being struck by a motor 
vehicle while he was crossing the street.  Inasmuch as this 
occurred more than 40 years after his discharge from service, 
it is clear that these injuries were not incurred in or 
aggravated by his period of active duty, nor does the veteran 
contend otherwise.  See 38 C.F.R. § 3.303.  As detailed 
above, he contends that these injuries are secondary to his 
service-connected left thoracic radiculopathy, because he was 
unable to avoid being struck by the vehicle due to the fact 
that he was experiencing a flare-up of pain.

The medical evidence shows that the veteran does experience 
flare-ups of pain attributable to his service-connected left 
thoracic radiculopathy, including the period prior to and 
since the September 1998 motor vehicle accident.  However, a 
review of the evidence contemporaneous to this accident, to 
include the hospital records and police report, do not show 
that he was actually experiencing such a flare-up when the 
accident occurred.  For example, while the hospital records 
noted that the veteran had a history (emphasis added) of 
left-sided chest pain, there was nothing to indicate that he 
was experiencing such a flare-up at that time.  Similarly, no 
mention is made of such a flare-up in the police report.  
Moreover, the police report tends to reflect that the veteran 
was not looking in the direction of the vehicle that hit him.  
He stated that he heard the vehicle but did not see it.  In 
addition, the witness to the accident reported that the 
veteran was facing south, but looking east.  As the driver 
who hit the veteran made a turn onto the eastbound lane, this 
tends to indicate that the veteran was looking in the 
opposite direction.

With respect to the representative's contention, the Board 
notes that the fact that the veteran was stopped in the 
middle of the street does not, in and of itself, prove that 
the veteran was having a flare-up of pain.  Nothing in the 
police report states that such was the case, nor does it 
otherwise state why he was stopped.  Thus, to find that there 
was a flare-up of pain would be based on nothing more than 
speculation, and an award of service connection may not be 
based on resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran as actually experiencing a flare-up of left-sided 
pain when the September 1998 motor vehicle accident occurred.  
As such, he is not entitled to a grant of service connection 
secondary to the service-connected left thoracic 
radiculopathy for the injuries incurred in this accident.  
See 38 C.F.R. § 3.310(a); Allen v. Brown. 7 Vet. App. 439 
(1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of multiple injuries sustained as a 
result of a September 1998 motor vehicle accident and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).








ORDER

Entitlement to an effective date earlier than February 14, 
1996, for a grant of service connection for left thoracic 
radiculopathy is denied.

Entitlement to service connection for residuals of multiple 
injuries sustained as a result of a September 1998 motor 
vehicle accident, to include injuries to the right leg, left 
foot and toes, left arm and elbow, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

